Citation Nr: 0824824	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss in excess of 30 percent.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the veteran's disability 
evaluation to 20 percent, effective March 1, 2006.  During 
the pendency of this appeal, the RO restored the veteran's 30 
percent rating, retroactively effective March 1, 2006, in a 
December 2006 rating decision.  

Inasmuch as a higher rating is available for the service-
connected bilateral hearing loss than that assigned in the 
December 2006 rating decision, and as a claimant is presumed 
to be seeking the maximum available benefit for a given 
disability, the claims for higher rating as reflected on the 
title page remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDING OF FACT

Audiometric testing shows the veteran has Level V hearing in 
the right ear and Level VIII hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the veteran 
received VCAA notice in March 2005, prior to the reduction of 
his disability rating in the December 2005 rating decision at 
issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the March 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
and provide with examples of the types of medical and lay 
evidence that are relevant to establishing entitlement to 
increased compensation.  Specifically, the letter asks that 
the veteran provide or alert the VA of evidence that his 
hearing loss has increased in severity.

This evidence may be a statement from your doctor, 
containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Nevertheless, the March 2005 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In his August 2005 letter, the veteran specifically asks the 
RO to provide the text of the applicable regulations, which 
the RO sent him that same month.  As a result, the veteran 
had actual knowledge of the specific criteria (in this case, 
audiometric test) necessary to satisfy a claim for increased 
rating, therefore Vazquez requirements (2) is met.  Likewise, 
through this exchange the veteran was made well aware of the 
requirements for increased ratings for this disability 
pursuant to the applicable rating criteria and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  Hence, the Board finds that all of these factors, 
combined, demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claims for increase; and as such, VA's notice deficiency 
in this regard is deemed harmless.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In April 
2006, he stated that he had no further evidence to submit.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Pertinent Laws and Regulations 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

To determine the puretone threshold average, for use in 
Tables VI and VIa, the results for each of the four specified 
Hertz levels (1000, 2000, 3000, and 4000) are added and that 
sum divided by four.  38 C.F.R. § 4.85(d).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Specific provisions are in effect for "exceptional patterns 
of hearing impairment," specifically cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Analysis

In a March 1983 rating decision, service connection was 
granted for bilateral hearing loss, evaluated as 10 percent 
disabling.  In August 2000, the RO increased the disability 
rating to 20 percent effective June 10, 1999.  In August 
2002, the RO increased the disability rating to 30 percent 
effective April 25, 2002.  In December 2005, the evaluation 
was reduced to 20 percent effective March 1, 2006.  In 
December 2006, the 30 evaluation was restored.  The question 
being addressed in this decision is whether the veteran is 
entitled to a rating in excess of 30 percent.

On VA audiological evaluation in October 2006, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
70
LEFT
70
70
65
80
95

Thus, the puretone threshold average for the right ear is 64 
(60+60+65+70 = 255; 255/4 = 63.75) and the puretone threshold 
average for the left ear is 76 (70+65+80+95 = 310; 310/4 = 
77.5).  Speech recognition was 80 percent in the right ear 
and 52 percent in the left ear.

Under Table VI, the right ear is assigned Roman numeral 
"III" and the left ear is assigned Roman numeral "VIII".  
The Board must also consider the special provisions of § 
4.86(a) and (b).  Since the puretone threshold at each of the 
specified frequencies is 55 decibels or more for both ears, a 
Roman numeral assignment must be made under Table VIa.  Under 
Table VIa, the right ear is assigned Roman numeral "V" and 
the left ear is assigned Roman numeral "VII".  Since each 
ear is evaluated separately for the highest Roman numeral 
assignment, the right ear will be assigned Roman numeral 
"V" under Table VIa and the left ear will be assigned Roman 
numeral "VIII" under Table VI.

Under Table VII, if the poorer ear is rated "VIII" and the 
better ear is rated "V," then a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.85.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss in excess of 30 percent is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


